DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner notes that claim 28 depends from claim 16, while other dependent claims 29 and 25-27 all depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim – US Doc. No. 20180130856) in view of Shin et al. (hereinafter Shin – US Doc. No. 20180145127).
Regarding claim 1 Kim discloses a display apparatus comprising: a substrate (as seen in Figure 2) including a display area (DA) and a peripheral area outside the display area (all areas outside of DA); a pad located in the peripheral area (PA); a first line located in the peripheral area and having one end electrically connected to the pad and the other end facing the display area (Figures 8B and 9B, element DL2d); a second line having one end facing the other end of the first line and extending into the display area, the one end being spaced apart from the first line (DL2b); a first connector line electrically connecting the other end of the first line to the one end of the second line (DL2c).  Although Kim discloses a power line (Figure 4, ELVDD), Kim does not disclose that a power line is disposed on a different layer from the first line.
Shin discloses a first line (Figure 2B, element DL) and a first power line intersecting the first line (PL – which intersects DL though T5 or Cst), the first power line being disposed on a first layer different from a second layer on which the first line is disposed (as shown in Figure 3 – note that element PL-2 is on a different layer from element DL).
It would have been obvious to combine the display apparatus as disclosed by Kim with the display apparatus wiring scheme including the power line being on a different layer than the first line as disclosed by Shin, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Kim and Shin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that the first line and the second line include the same material and have substantially the same layer structure (as shown in Figure 9B).
Regarding claim 3, the combination of Kim and Shin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that the first line and the second line are disposed on the same layer (see Figures 8B and 9B).
Regarding claim 4, the combination of Kim and Shin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that the first power line is disposed above the first line (see Figure 3 – note that PL-2 is above DL).
Regarding claim 5, the combination of Kim and Shin discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above.   Kim discloses that the first connector is a layer above the first line (see Figure 8B, elements DL2d and DL2c) and Shin discloses that the power line is above the first data line (see Figure 2, element PL-2).  
It would have been obvious to combine the display apparatus as disclosed by Kim with the display apparatus wiring scheme including the power line being on a different layer than the first line as disclosed by Shin, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 6, the combination of Kim and Shin discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above.   Kim discloses that the first connector is a layer above the first line (see Figure 8B, elements DL2d and DL2c) and Shin discloses that the power line is above the first data line (see Figure 2, element PL-2).  
It would have been obvious to combine the display apparatus as disclosed by Kim with the display apparatus wiring scheme including the power line being on a different layer than the first line as disclosed by Shin, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 16, the combination of Kim and Shin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that a second connector line electrically connecting one end of the first line to the pad, the one end of the first line being spaced apart from the pad (since the second connector line is not disclosed to be separate or distinct from the first connector line, then the second connector line can also be the first connector line – see Figure 8B, element DL2c).
Regarding claim 19, the combination of Kim and Shin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that the second line is disposed on the same layer as the first power line, and the first line is disposed above the first power line (as shown in Figures 8B and 9B – elements Dl2d and DL 2b).
Regarding claim 25, the combination of Kim and Shin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that a pixel electrode in the display area, and wherein the first connector line and the pixel electrode include the same material and have substantially the same layer structure (as shown in Figure 6 – note DL2c and PXL).
Regarding claim 26, the combination of Kim and Shin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that a pixel electrode in the display area, and wherein the first connector line and the pixel electrode are disposed on the same layer (as shown in Figure 6 – note DL2c and PXL).

Allowable Subject Matter
Claims 7-15, 17, 18, 20-24, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694